On Petition for Rehearing.
The point has been raised on petition for rehearing that proof of the former adjudication was not admissible in this suit as it had not been pleaded by the plaintiff. This point was not raised or suggested upon the original appeal, the plaintiff being contented with alleging that “the doctrine of res judicata applies only to a final judgment on the merits,” and insisting merely that the judgment in controversy was not such a final judgment. We, however, will consider it here, so that the practice may be settled. Section 6863, Rev. Codes 1905, only provides for a reply “when the answer contains new matter constituting a counterclaim. . . . And in other cases, when an answer contains new matter constituting a defense by way of avoidance, the court may, in its discretion, on the defendant’s motion, require a reply to such new matter; and in that case the reply shall be subject to the same rules as a reply to a counterclaim.”
In the case at bar no reply was asked for by the defendant, and no *300reply was required by the court. In such cases a reply is not necessary, and the fact of a former adjudication can be proved even though not pleaded. This appears to be the well-established rule under code provisions similar to our own. In the case of Wixson v. Devine, 67 Cal. 341. 345, 7 Pac. 776, we find the following: “It was not necessary or proper for plaintiff to plead his former recovery. It operated by way of estoppel to the defense set up by the defendant, and as we have in our system of pleadings no replication in the answer, the estoppel could not properly be pleaded.” In the case of Dows v. McMichael, 6 Paige, 139, the court said: “As special replications are not allowed in this court, the complainants had no opportunity of pleading the decision of the same question in the former suit as an estoppel. And the rule of law on this subject is that where the party cannot plead the former decision as an estoppel, the record thereof may be given in evidence, and is conclusive and binding upon the party, the court, and the jury, as to every fact adjudicated and finally decided in the former suit.”
In the case of Calkins v. Allerton, 3 Barb. 171, we have an action of trover against one who was a privy of a third party, by whose command and under whose title the defendant justified the taking. It was held that the record of a former recovery against such third party for the same taking might be given in evidence and was conclusive as to plaintiff’s title to the property and right of possession thereof. The plaintiff having had no opportunity to plead the recovery against the third party specially, the evidence was held as conclusive as though pleaded. In the case of Sprague v. Waite, 19 Pick. 455, we find the following: “AVhere a verdict upon a point put in issue in a former action between the same parties might have been pleaded in estoppel before the Statute of 1836, chap. 237, abolishing special pleading, it will now be conclusive when given in evidence under the general issue.” 9 Enc. Pl. & Pr. 618. See also Dunckle v. Wiles, 6 Barb. 516.
Nor is it material in this case that the record of the former proceeding was introduced in evidence during the presentation of plaintiff’s case. “It is urged that the evidence,” says the supreme court of California in Clink v. Thurston, 47. Cal. 21-30, “if admissible at all, was not relevant and material at the time it was received and before the defendant had attempted to prove any of the facts constituting his defense. No doubt the introduction of the evidence at this time was irregular. *301It was in strictness rebuttal evidence merely, and only available to the plaintiff in an attack upon the title or right which the defendant might endeavor to establish. But, if the judgment offered is to have the effect claimed for it by the plaintiff, of a conclusive estoppel upon the •defendant, it cannot be material at what stage of the trial it was introduced, for by no possible means coiild its effect as an absolute bar be avoided. The defendant, therefore, could not have been injured by the irregularity, and we should not reverse the judgment merely because the strict order of trial was not preserved in the introduction of evidence.”
We have examined Heebner v. Shepard, 5 N. D. 56, 63 N. W. 892, and the reference to 18 Enc. Pl. & Pr. 642, but can find no support for defendant and appellant’s contention therein. The reference in the Encyclopedia of Pleading and Practice applies to pleadings at the common law or under codes providing a practice similar thereto, and has no reference to a code such as ours. In the ease of Heebner v. Shepard, supra, a counterclaim was interposed.
There is no merit in the contention that the court erred in allowing the amendment, alleging partnership, “as defendant might have had a counterclaim against said partnership.” In our former opinion we suggested that there was no contention or showing that any such counterclaim, in fact, existed. We are now told in the petition for rehearing that the defendant had a counterclaim based upon his right of possession. If such is the case, the right of possession arose subsequently to the original seizure and the original action. In that action it was decided that the plaintiff was not the owner of the notes and mortgage, and therefore not entitled to the possession of the goods. The present action is based upon the original wrongful taking. A subsequent right of possession which is based upon a subsequent purchase of the notes and mortgage or a subsequent right of possession therein is not “a cause of action arising out of the contract or transaction set forth in the complaint as the foundation of the plaintiff’s claim, or connected with the subject of the action.” See § 6860, Bev. Codes 1905. Such being the case, it is not, under the Code, a fit subject for counterclaim. The subject of the present action is the original right of possession and the original wrongful taking, and not a title or right of possession acquired subsequently thereto.
The petition for a rehearing is denied.